

 SCON 4 ENR: Providing for a correction in the enrollment of H.J. Res. 31.
U.S. Senate
2019-02-14
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



One Hundred Sixteenth Congress of the United States of America1st SessionBegun and held at the City of Washington on Thursday, the third day of January, two thousand and
			 nineteenS. CON. RES. 4IN THE SENATE OF THE UNITED STATESFebruary 14, 2019Agreed toCONCURRENT RESOLUTIONProviding for a correction in the enrollment of H.J. Res.
31.That, in the enrollment of the joint resolution H.J. Res. 31, the Clerk of the House of Representatives shall amend the long title so as to read: “Making consolidated appropriations for the fiscal year ending September 30, 2019, and for other purposes.”.Secretary of the SenateClerk of the House of Representatives